   Case 3:17-cv-00601-MHL Document 151 Filed 07/23/19 Page 1 of 1 PageID# 2576




                                    UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                         RICHMOND DIVISION


    ROBERT DAVID STEELE,

                                        Plaintiff,           17-CV-00601-MHL


                        -against-

    JASON GOODMAN,

                                       Defendant.




                                    PRAECIPE FOR THE CLERK

                                            [CORRECTED]



   NOW COMES THE PRO SE PLAINTIFF INTERVENOR-APPLICANT pursuant to the Ail
   Writs Act, 28 U.S.C. § 1651(a)to advise this Court that the undersigned shall file a Petition for
   Writ of Mandamus with the U.S. Court of Appeals for the Fourth Circuit in the upcoming weeks.

   The proposed Petition will address the Court's imdue delay in adjudicating motions filed by the
   Intervenor Applicant. This praecipe provides adequate notice to the Clerk ofthis upcoming
   action.


   I hereby attest that the foregoing is true and accurate under the penalties of peijury on this/7

   day of July, 2019.


                                                            'P.                                        /


                                                                   D. GEORGE SWEIGERT,C/O
                                                                                      P.O.BOX 152
                                                                                  MESA,AZ 85211

:oEov

JUL 2 2
